Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present application, filed on (12/6/2019), is being examined under the first inventor to file provisions of the AIA .  This application is a continuation of 15/435178 filed 02/16/2017. Claims (1-17) were examined in a Non-Final office action mailed on 1/25/2021. A Final office action in response to applicant’s submission on 04/2/2021 was mailed on 5/4/2021. Claims 1-20 were examined. A second Non-Final office action examining claims 1-6 and 8-20 in response to a request for continued examination under 37 CFR 1.114 was mailed on 9/16/2021. This office action is in response to applicant’s submission of 11/30/2021. Claims 1-6, 8-15, 17-19 and 21-22 are pending and being examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
0 C.”  This limitation is unclear. It is unclear if it operates at the temperature with or without cooling.  Still further, since the claim is an apparatus claim, what structure does it point to is also unclear.
In claim 18 the limitation of single phase cooling is unclear. The specification states the following:
Preferred embodiments use a single phase cooling process, since single phase cooling may be used to remove larger amounts of heat. In other embodiments, a micro electromechanical systems (MEMS) micro pump may be used. In other embodiments, multiple inlets and/or multiple outlets may be used. In some embodiments, the controller may switch on the pump when a threshold temperature is measured. If a diaphragm is used, the diaphragm may be connected to a sensor. Preferably, the pump generates minimal particles. More preferably, the pump is particle free. (Para 22) 

This however does not explain what single phase cooling is.

Similarly the limitation of 100 watt is unclear in that this functional limitation does not point to any structure other than disclosed in the prior art.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1, 3-6, 8-11, 14, 17-19 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over AAPA (Applicants admitted prior art) in view of Campbell et al (US 20140146467).
AAPA discloses a plasma processing apparatus which uses RF plasma generators to create and maintain plasma. Gas source, substrate support and power source for RF power is therefore inherent.
AAPA however does not disclose cooling of the electronic components or modules.
It is noted that power source, RF oscillator, RF amplifier or RF attenuator are assembled with electronic components and during operation generate heat which must be removed for the components to work properly.
Regarding the claims as mentioned above, Campbell et al disclose an apparatus (0004-0007 and 0031-0032), comprising a power assembly and a plurality of electronic systems (at least one power electronic component or power source) (Figs 2 and 6A-9B, 0031-0032), a fluid tight compartment (enclosure) surrounding the at least one power electronic component (0062 and 0073); an inert dielectric fluid for direct immersion of a rack comprising the electronic components disposed within the fluid tight compartment (0028, 0039-0041 and 0048). 
The apparatus further comprising a fluid inlet in fluid connection with the inert dielectric fluid and a fluid outlet in fluid connection with the inert dielectric fluid (for example “621” as 
Regarding claim 8 “wherein the at least one of the power source, RF oscillator, RF amplifier, and RF attenuator operates at an operating temperature above 900 C” appears to mean that the temperature could reach 900 C without cooling. Similarly the limitation of 100 watt in claim 17 appears to mean dissipation of power up to at least 100 watt.
It would be obvious to have the capacity of the cooling system to increase or decrease by increasing or decreasing coolant flow or control the temperature of the coolant. Both of those are disclosed in Campbell.
Regarding claim 9 the limitation of shrink fluid tight enclosure as read in light of the specification is an enclosure which fits closely to the components to be cooled. 
Regarding the size the courts have established that where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Also In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) (“mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled.” 531 F.2d at 1053, 189 USPQ at 148.).

Claims 17 and 19-20 appear to be directed to intended use. However, scaling up or down the cooling apparatus of Campbell et al so as to handle power generator components dissipating 100 watts was held to be obvious. The power components for plasma processing apparatus were known to consume power like 5 to 10 kilowatts in use for 300 mm substrates. Regarding the limitation of these claims the courts have established that adjustability, where needed, is not a patentable advance. In re Stevens, 212 F.2d 197, 101 USPQ 284 (CCPA 1954).
Regarding claim 18, “single phase cooling” is unclear. Campbell et al disclose single phase cooling since it is similar to claimed inert liquid cooling.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over AAPA (Applicants admitted prior art) in view of Campbell et al (US 20140146467) as applied to claim 1 and further in view of Cray et al (US 5131233).
Campbell et al disclose cooling by immersion in fluorocarbon cooling liquid but do not explicitly disclose cooling by turbulent flow.
Cray et al disclose that the capacity for cooling supercomputers has been enhanced as the result of the development of a variety of fluorocarbon (FC) cooling liquids, such as those manufactured by the Minnesota Mining and Manufacturing Company under the name Fluorinert (TM). These FC cooling liquids have high dielectric strength, low viscosity and relatively low boiling points, and are chemically inert. The relatively high dielectric strength of the FC cooling liquids allows the electronic components of the computer to be immersed or otherwise be placed 
Seymour R. Cray (US 5131233) discloses immersion cooling systems for power supply components and disclose heat generation of up to 275 watt per cubic inch (Col 1 lines 30-33).
Cray et al further teach the cooling enhanced by turbulent cooling (Abstract and Fig 1).
Therefore having turbulent flow for enhanced cooling in Campbell would have been obvious for one of ordinary skill in the art at the time of invention.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over AAPA (Applicants admitted prior art) in view Campbell et al (US 20140146467) and further in view of Campbell et al (US 20100328882). 
 Campbell teaches that the apparatus comprising the inert dielectric fluid is operated (at a certain temperature) (Campbell 0051), but does not explicitly teach a temperature sensor thermally connected to the inert dielectric fluid to measure the temperature of the inert dielectric fluid. 
However Campbell (2) (entire document) teaches an apparatus, wherein a temperature sensor is coupled to a controller for providing suitable and controllable temperature of operating the apparatus (figs 4, 6, and 0052, 0055, 0060, 0072 and claim 6). 
Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Campbell by using a .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over AAPA (Applicants admitted prior art) in view of Campbell et al (US 20140146467) and further in view of Seiwert et al (US 20140124036). 
Campbell teaches the pump (Campbell 0044), but does not explicitly teach that the pump is a particle free pump. 
However Seiwert teaches an apparatus for recirculating liquid, wherein a particle free pump is used in the apparatus (0005). 
Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Campbell by using a particle free pump as suggested by Seiwert in order to provide a liquid continuously recirculating system that is less wasteful and operated at a reduced cost (Seiwert 0005-0012).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over AAPA (Applicants admitted prior art) in view of Campbell et al (US 20140146467) and further in view of Chad Daniel Attlesey (US 20090260777). 
Campbell et al disclose an apparatus comprising a heat exchanger in thermal contact with the inert dielectric fluid (Campbell 0026 and 0044) which is disclosed to be fluorocarbon but do not disclose the heat exchanger use peltier cooling.
Chad Daniel Attlesey disclose a similar apparatus for immersion cooling of electronic devices and in addition teach that the heat exchanger could use peltier effect cooling (Para 48).
.
Claim 1, 3-6, 8-11, 14, 17-19 and 21-22 are also rejected under 35 U.S.C. 103 as being unpatentable over AAPA (Applicants admitted prior art) in view of Campbell et al (US 20140146467) and further in view of Nicholas BURROUGHS (US 20140302562). 
AAPA (Applicants admitted prior art) in view of Campbell et al is discussed above.
Additionally Nicholas BURROUGHS discloses that RF energy can be produced by an RF generator which may comprise a power supply, a cooling system such as air or water and an electronic oscillator. In some cases, the oscillator would be powered by an industrial triode tube, and may vary in size anywhere between 100 watts and 100 kW. The radio waves are at least 70 KHz. In most cases the frequency of the radio waves is between 10 and 100 MHz.
It would be obvious in view of this additional teaching to have cooling for RF generating components and the apparatus of Campbell would be obvious. 

Response to Arguments
Applicant’s arguments are not persuasive and some are not relevant in view of the present office action. 
Applicant’s arguments regarding the bulk power assembly is not relevant as Campbell is relied upon what it teaches in the way of cooling electronic components by immersion.  It is noted that this argument is repeated in every response, in spite of a very clear denial from the Examiner that the rejection does not rely on the bulk power supply as the electronic component to be cooled by immersion. It is noted that since Campbell discloses cooling electronic 
Applicant’s remarks regarding operating temperature of above 900 C or 100 watt are not persuasive since the apparatus taught by Campbell is capable of cooling components which may normally dissipate 100 watts or operate at 900 C. The important point is the heat generated which may govern the size of cooling apparatus. The system taught by Campbell could be scaled up or down as the need may be. Such sizing is obvious.
Applicants argument regarding claim 18 are confusing and not persuasive since the cooling arrangement of Campbell is dielectric liquid cooling with a heat exchanger which is exactly like the claimed and shown in the specification. Please see the 112 rejection.

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ronald David Conry (20100147492) discloses cooling of power electronic devices like IGBT boards immersed in cooling fluid (para 0017). IGBT (insulated gate bipolar transistor) is commonly used in power supply.  IGBT could be used in power supplies ranging from small wattage to hundreds of watts power supplies. 
Myers (US 7365981) was made of record in previous office action. This reference explicitly discloses cooling of power supplies (Col 1 lines 8-11).
.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM N KACKAR whose telephone number is (571)272-1436.  The examiner can normally be reached on 09:00 AM-05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 5712721435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


RAM N. KACKAR
Primary Examiner
Art Unit 1716



/RAM N KACKAR/Primary Examiner, Art Unit 1716